Citation Nr: 1101074	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  05-25 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
including asthma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The appellant served with the Army National Guard on active duty 
for training (ACDUTRA) from September 1976 to April 1977, along 
with other periods of inactive duty training (INACDUTRA).  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, that denied the benefit sought on appeal.  The 
appellant appealed that decision and the case was referred to the 
Board for appellate review.  

In January 2008 the appellant testified at a videoconference 
hearing before a Veterans Law Judge.  A transcript of that 
proceeding is of record and has been associated with the claims 
file.

This case was previously before the Board in February 2008 and 
July 2010, at which times it was remanded to allow the Appeals 
Management Center (AMC) to further assist the appellant in the 
development of her claim.  The development requested has been 
completed, and no further action is necessary to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  
Accordingly, the case is once again before the Board for 
appellate consideration of the issues on appeal. 


FINDING OF FACT

The appellant's asthma clearly preexisted her entry upon active 
service, and did not undergo a clinically identifiable permanent 
increase in severity beyond natural progression during that 
service.  



CONCLUSION OF LAW

The appellant's asthma was not incurred in or aggravated by 
active service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1131, 1153, 5103, 5103A (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.159, 3.303, 3.306 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the appellant's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and "duty to 
assist" obligations have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The 
notification obligation in this case was met by way of letters 
from the RO to the appellant dated June 2003, December 2003, 
March 2006, March 2008, January 2009, October 2009, January 2010 
and July 2010.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated 
under the facts and circumstances of this case.  In addition, the 
appellant has not made the RO or the Board aware of any 
additional available evidence that needs to be obtained in order 
to fairly decide this appeal, and has not argued that any errors 
or deficiencies in the accomplishment of the duty to notify or 
the duty to assist have prejudiced her in the adjudication of her 
appeal.  

The appellant was afforded a VA examination during the pendency 
of her appeal.  The January 2010 examination report and August 
2010 addendum reflect that the examiner reviewed the appellant's 
medical records, recorded her current complaints, conducted an 
appropriate physical examination and rendered diagnoses and 
opinions consistent with the remainder of the evidence of record 
and pertinent to the rating criteria.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).  Therefore, the Board finds that the RO has satisfied the 
duty to notify and the duty to assist and will proceed to the 
merits of the appellant's appeal.

The appellant has claimed entitlement to service connection for a 
respiratory disorder, including asthma.  Service connection will 
be granted for a disability resulting from an injury or disease 
incurred in or aggravated by active service.  See 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  If there is no showing of a resulting 
chronic disorder during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, to prove service connection, the record must contain: 
(1) Medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of an in-
service incurrence or aggravation of injury or disease, and (3) 
medical evidence of a nexus or relationship between the current 
disability and the in-service disease or injury.  Coburn v. 
Nicholson, 10 Vet. App. 427 (2006); Disabled American Veterans v. 
Secretary of Veterans Affairs, 419 F. 3d 1317 (Fed. Cir. 2005).  
If the appellant fails to demonstrate any one element, denial of 
service connection will result.

The appellant first claimed entitlement to service connection for 
a respiratory disorder in May 2003.  A March 2004 rating decision 
denied entitlement to service connection for asthma, finding that 
the appellant's asthma existed prior to service and that there 
was no evidence of any worsening in service.  The appellant 
submitted a Notice of Disagreement (NOD) with that rating 
decision in July 2004.  A Statement of the Case (SOC) was issued 
in June 2005 and the appellant filed a Substantive Appeal (VA 
Form 9) in July 2005.  In February 2008, and again in July 2010, 
the Board remanded the appellant's claim for further development.  
The development requested in those remands has been completed, 
and no further action is necessary to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268 (1998).

The provisions of 38 U.S.C.A. § 1111 provide that an appellant 
will be presumed to have been in sound condition when examined, 
accepted and enrolled for service except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable evidence demonstrates than an injury 
or disease existed prior thereto.  As the evidence outlined below 
indicates that the appellant's asthma preexisted service the 
applicable legal standard requires a determination as to whether 
clear and unmistakable evidence exists that (1) the appellant's 
asthma did pre-exist service, and that (2) the appellant's asthma 
was not aggravated by service.  VAOGCPREC 3-2003 (July 15, 2003).  

The relevant evidence of record includes service treatment 
records, VA treatment records, private treatment records, a VA 
examination report and both written and oral statements from the 
appellant and other individuals.  The appellant's service 
treatment records are entirely negative for any diagnosis of or 
treatment for a respiratory disorder, including asthma.  Seasonal 
hay fever was noted in service treatment records from March 1977.  

In her May 2003 claim the appellant reported that she had asthma 
as a child but that she had outgrown it by age ten.  She further 
stated that as an adult she incurred an asthma attack during 
physical training on active duty.  In an August 2003 statement 
the appellant indicated that she has no documentation for 
treatment of asthma between the ages of 10 and 30 years.  She 
stated that she moved frequently to different location and that 
as the climate varied so did her asthma.  

Private treatment records from September 1990 indicate a history 
of childhood asthma until 10 years of age with use of 
bronchodilators and frequent hospitalizations.  The appellant was 
noted not to be using any bronchodilators at that time.  Records 
from October 2000 and March 2003 indicate a history and diagnosis 
of asthma, and records from May 2003 indicate that the appellant 
was diagnosed with gastroesophageal reflux, allergic rhinitis, 
sinus headaches, allergic conjunctivitis and moderate persistent 
asthma by history.  

A May 2004 letter from one of the appellant's private physicians 
indicates that the appellant was diagnosed with moderate to 
severe persistent asthma with an exercise-induced component.  The 
physician noted that the appellant had this diagnosis as a child 
and was symptom free for approximately ten years before her 
asthma resurfaced while undergoing physical training on a dusty 
road during active duty service.  Moderate persistent asthma with 
an exercised induced component was noted since that time, as well 
as a diagnosis of season and perennial allergic rhinitis.  

In a July 2004 statement the appellant stated that between the 
ages of ten and seventeen she had no signs of asthma and did not 
undergo any treatment for asthma.  She further reported that at 
the age of eighteen, when she went on active duty, she suffered 
an asthma attack while running during a physical fitness test.  
She reported that she was taken to the troop clinic for 
examination and was directed not to enter the gas chamber segment 
of basic training.  She indicated her belief that the 
reoccurrence of asthma was due to service because she would not 
have had to exert herself otherwise.  She also reported that 
since that time her asthma has gradually worsened.  

The appellant submitted a December 2005 letter from an individual 
who knew her in November 1976.  He stated that the appellant was 
being treated for asthma and allergies at that time and that she 
was still taking medication for the above conditions in 1992.  

Additional private treatment records from 2005 through 2010 
continue to show treatment for mild persistent asthma by history, 
well-controlled with normal PFT.  Records from February 2010 show 
a moderate obstructive lung defect.

In January 2008 the appellant testified before a Veterans Law 
Judge.  During that hearing the appellant reiterated her previous 
statements regarding having asthma as a child.  She stated that 
after her asthma attack in service her mother, who as a nurse, 
sent her an asthma inhaler.  

The appellant was afforded a VA examination in January 2010.  
During that examination the appellant reported her childhood 
asthma and stated that she did not have any other asthma symptoms 
until she joined the military in 1976 and was participating in a 
physical training test.  She stated that during the run she had 
problems with wheezing.  She indicated that she was able to 
finish the test, but was then sent to sick call and told that she 
had exercise-induced asthma.  She also reported that after 
leaving military service she continued to have problems with 
rhinitis and asthma.  A chest x-ray showed the lungs without 
infiltrates or effusions.  The examiner diagnosed the appellant 
with asthma and stated that it is less likely than not service-
related, since she had it during childhood.  An addendum from 
February 2010 indicates that the examiner reviewed the 
appellant's claims file.  A pulmonary function test from February 
2010 indicates mild obstruction in small airways with some 
improvement post-bronchodilator, suggestive of bronchitis or 
asthma that is partially treated.  

In an addendum to that report, provided in August 2010, the same 
examiner found that the appellant unequivocally had asthma as 
child, which resolved by age 15.  He also found that it was less 
likely than not that the appellant's service in the military, 
which was less than two years, was responsible for an 
exacerbation in her asthma.  The examiner noted that asthma in 
childhood may resolve, but that a percentage of those individuals 
may have a return in their asthma as an adult.  He cited a study 
which noted that 27 percent of those in the study had a remission 
of their asthma in childhood and that 12 percent of those 
individuals had a relapse in their asthma by age 26.  The 
examiner opined that it is at least as likely as not that the 
appellant's asthma would have returned whether or not she was in 
military service.  

After a thorough review of all the evidence presented, the Board 
finds that there is clear and unmistakable evidence that the 
appellant's asthma existed prior to service.  In this regard, the 
Board notes that the appellant has consistently reported that she 
has asthma prior to service.  

Furthermore, the Board finds that there is clear and unmistakable 
evidence that the appellant's asthma was not permanently 
aggravated by active service beyond the natural progression of 
that disease.  The Board notes that the appellant's service 
treatment records do not indicate any findings of asthma.  
Nevertheless, the appellant has reported that she experienced an 
asthma attack during service.  In this context, the Board notes 
that the appellant is competent to report the symptom that she 
suffered from during service and that these symptoms continued 
after service.  See Charles v. Principi, 16 Vet. App. 374-75 
(2002).  

However, the VA examination report indicates a full review of the 
appellant's claims file, including all service and other records.  
In the opinion presented in that report and the associated 
addendum, the examiner stated that the appellant's service was 
not responsible for any exacerbation of her preexisting asthma 
condition, but that it was the natural progression of that 
condition.  This opinion is based on well-reasoned medical 
conclusions that are supported by the record.  

By contrast, the appellant has not submitted any statements or 
other evidence indicating that her asthma was permanently 
aggravated during service beyond the natural progression of that 
condition.  

After carefully considering all the evidence of record the Board 
finds the record clearly and unmistakably shows that the 
appellant's asthma predated service and was not aggravated 
therein.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd 
sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact, i.e., the lack of evidence is itself evidence).

As the Board has determined that the disability existed prior to 
service and was not aggravated during service beyond the natural 
progression of that disease, there is no basis to consider 
service connection based upon direct incurrence.  Therefore, 
service connection for asthma is denied, and there is no doubt to 
be resolved.  See Gilbert, 1 Vet. App. at 55.  




ORDER

Entitlement to service connection for a respiratory disorder, to 
include asthma, is denied. 



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


